      Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL REILLY, WILLIAM COULMAN,
 JASON RAMSDELL, and JASON GRETSCHMAN,
 on behalf of themselves and all other similarly situated
 persons,
                                                                 OPINION and ORDER
                              Plaintiffs,
        v.                                                            18-cv-315-jdp

 CENTURY FENCE COMPANY,

                              Defendant.


       The basic requirements of both the Fair Labor Standards Act (FLSA) and state wage

laws are relatively straightforward: employers must pay their employees a minimum hourly

wage and an overtime rate of one and one-half times the employees’ regular hourly rate. In

many cases, the application of those basic rules is straightforward, too. But this case

demonstrates how the basic requirements can become more complicated when employees work

in multiple states on different jobs that are paid at different rates and are governed by other

state and federal statutes in addition to the FLSA.

       The named plaintiffs in this case are current and former employees of defendant

Century Fence Company, which provides pavement marking services and fencing to both

public and private entities. Century Fence operates primarily in Wisconsin, but it works on

projects in Minnesota as well. Plaintiffs contend that Century Fence failed to accurately

calculate their overtime pay in several ways, often as a result of employees working on multiple

jobs compensated at different rates of pay and governed by different statutes. Plaintiffs assert

claims under the FLSA, the Wisconsin and Minnesota prevailing-wage laws, and the Wisconsin
       Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 2 of 19




and Minnesota wage-and-hour laws for non-prevailing-wage projects. The court has certified

subclasses of employees who work in Wisconsin and Minnesota. Dkt. 96.

       Both sides move for partial summary judgment. Dkt. 110 and Dkt. 114. 1 The court will

deny Century Fence’s motion and grant plaintiffs’ motion in most respects, for the reasons

explained below. The court cannot resolve plaintiffs’ claims regarding the overtime rate for

projects governed by the Davis-Bacon Act because neither side adequately supported its

position. But it seems unlikely that there are genuinely disputed facts that would require a trial

on those claims, so the court will strike the trial date and give the parties an opportunity to file

supplemental briefs.



                                           ANALYSIS

       The court discerns the following core issues in the parties’ briefs-in-chief:

       (1) whether Century Fence must include compensation designated as “cash fringe” in
           calculating the employee’s overtime rate;

       (2) whether Century Fence must pay for overtime on prevailing-wage projects at
           prevailing-wage overtime rates, even if the employee did not work more than 40
           hours on prevailing-wage projects;

       (3) whether Century Fence can credit premium compensation paid for work in excess
           of eight hours a day against overtime owed for hours in excess of 40 hours a week;

       (4) how Century Fence must calculate the overtime rate when the employee worked
           multiple jobs at different rates;

       (5) whether paid travel time qualifies as hours worked under the FLSA; and




1
 Plaintiffs call their motion one for summary judgment, but plaintiffs did not move on all of
their class claims, and they acknowledge that there are unresolved claims of the named
plaintiffs. See Dkt. 120, ¶ 6. Plaintiffs also move for leave to file a sur-reply. Dkt. 128. Century
Fence didn’t oppose that motion; the court will grant it.

                                                 2
       Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 3 of 19




       (6) whether the motor carrier exemptions under the FLSA, Wisconsin law, and
           Minnesota law apply to this case;

       (7) whether the court can find as a matter of law that Century Fence did not act
           willfully, in violation of 29 U.S.C. § 255(a).

       Both sides raised some new issues in their reply briefs, but the court has limited its

consideration to issues raised in their opening briefs. Thorncreek Apartments III, LLC v. Mick, 886

F.3d 626, 636 (7th Cir. 2018) (“[A]rguments raised for the first time in a reply brief are

waived.” (internal quotation marks omitted)). The court reviewed plaintiffs’ sur-reply brief, but

the two issues raised in the brief—the regulatory history of Wis. Admin. Code § DWD 290.05

and the meaning of 40 U.S.C. § 3142(d)—were not useful in resolving the parties’ summary

judgment motions.

       In its reply brief, Century Fence withdraws its motion for summary judgment on

willfulness, Dkt. 126, at 3, 12, and plaintiffs didn’t seek summary judgment on that issue, so

the court need not address it.

       With the agenda set, the court turns to the remaining issues.

A. Cash fringe and the rate of overtime pay

       A portion of the paychecks for Century Fence’s hourly employees is designated as “cash

fringe,” which is money paid to employees in lieu of fringe benefits. The issue in dispute is

whether the cash-fringe portion of an employee’s pay must be included in the employee’s

regular rate of pay for the purpose of determining the appropriate overtime rate of pay. To

illustrate, suppose an employee worked 50 hours in a week. For the first 40 hours, her base pay

was $20 an hour, and her cash fringe was $400, averaging out to $10 an hour. For the purpose

of determining her overtime pay rate for the remaining 10 hours, should her regular rate of pay

be calculated at $20 an hour or $30 an hour?


                                                3
       Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 4 of 19




       Plaintiffs contend that Century Fence was required to include the cash-fringe portion

in the overtime calculation when employees worked on three different types of projects:

(1) projects governed by Wisconsin prevailing-wage laws; (2) non-prevailing-wage Wisconsin

projects; and (3) projects governed by the Davis-Bacon Act (DBA). Century Fence concedes

that it violated the FLSA by excluding cash fringe payments from the overtime calculation in

category (2). Dkt. 124, at 3, 22. So the court will grant plaintiffs’ motion for summary

judgment on that claim. But Century Fence denies that it was required to include pay

designated as cash fringe in the regular hourly rate for Wisconsin prevailing-wage projects and

DBA projects.

                1. Wisconsin prevailing-wage projects

       Both sides move for summary judgment on this claim. The Wisconsin laws in effect at

the relevant time require employers to a pay a “prevailing wage” on certain public works

projects. See Wis. Stat. §§ 66.0903, 103.49. 2 Plaintiffs contend that both the FLSA and

Wisconsin law require Century Fence to include payments designated as cash fringe in the

overtime calculation on such projects. The court agrees with plaintiffs’ argument under the

FLSA, so it isn’t necessary to consider plaintiffs’ state-law argument.

       Plaintiffs’ argument under the FLSA is straightforward. Under 29 U.S.C.

§ 207(a)(2)(C), an employer must pay an employee “a rate not less than one and one-half times

the regular rate at which he is employed” when he works more than 40 hours in one week.




2
  Many of the statutes governing Wisconsin prevailing wages were repealed or amended in
January 2017. 2015 Wis. Act. 55. Plaintiffs ignore this issue in their briefs, but Century Fence
says that the 2009 version of the prevailing-wage laws are applicable to this case. Dkt.115, at
22 n.8. Plaintiffs don’t dispute that view, and their citations appear to be consistent with it.
So the court will assume that Century Fence is correct.

                                                4
       Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 5 of 19




Under § 207(e), “the ‘regular rate’ at which an employee is employed shall be deemed to

include all remuneration for employment paid to, or on behalf of, the employee,” subject to

several exceptions. Plaintiffs contend that the payments designated as cash fringe by Century

Fence qualify as “remuneration” and don’t qualify for any of the § 207(e) exceptions, so they

must be included in the regular rate.

       Century Fence doesn’t challenge plaintiffs’ interpretation of § 207(e) or otherwise argue

that § 207(e) allows it to exclude cash-fringe payments from the overtime calculation. Instead,

Century Fence contends that the court should look to Wisconsin law rather than federal law

to determine the meaning of “regular rate of pay” when an employee works on a Wisconsin

prevailing-wage project.

       When Century Fence first raised this argument in its reply brief in support of its motion

to dismiss, it cited no legal authority, and the court expressed skepticism: “States are free to

determine their own prevailing wages, but that does not excuse employers from complying with

the FLSA’s overtime requirements.” Dkt. 23, at 10. The court cited Walling v. Helmerich &

Payne, Inc., which states that, “[e]ven when wages exceed the minimum prescribed by Congress,

the [employer] must respect the statutory policy of requiring the employer to pay one and one-

half times the regular hourly rate for all hours actually worked in excess of 40.” 323 U.S. 37,

42 (1944). It follows that employers must also follow Congress’s decision on how to determine

what the regular hourly rate is.

       In its summary judgment briefs, Century Fence still provides no authority that supports

its view. It cites 29 C.F.R. § 778.5, which acknowledges that state law may “require the

payment of overtime compensation computed on bases different from those set forth in the

Fair Labor Standards Act.” But § 778.5 does not give employers license to disregard § 207(e)


                                               5
       Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 6 of 19




in favor of a state law that would allow an employer to pay less. Century Fence overlooks

another part of the same regulation that makes this clear: “Compliance with other applicable

legislation does not excuse noncompliance with the Fair Labor Standards Act.”

       This view is consistent with case law in which courts have interpreted § 778.5 as

allowing states to define “regular rate of pay” so that it is higher than it otherwise would be

under federal law. See, e.g, Marin v. Apple-Metro, Inc., No. 12CV5274ENVCLP, 2017 WL

4950009, at *19 (E.D.N.Y. Oct. 4, 2017). The cases Century Fence cites reached the same

conclusion. See Carlos Humberto Cab Siquic v. Star Forestry, LLC, No. 13CV43, 2016 WL

1117627, at *3 (W.D. Va. Mar. 17, 2016); Amezguita v. Dynasty Insulation, Inc., No. CV 10-

1153 MV/CG, 2012 WL 12973893, at *4 (D.N.M. Sept. 14, 2012); Grochowski v. Ajet Const.

Corp., No. 97 CIV. 6269 (NRB), 2000 WL 1159640, at *6 (S.D.N.Y. Aug. 16, 2000). In other

words, § 207(e) is the floor, not the ceiling.

       Century Fence also says that applying § 207(e) is a “contradiction of the Supreme

Court’s long held tenet that there should be a presumption against preemption in areas of

traditional state authority.” Dkt. 115, at 14. But this isn’t an issue of preemption because the

court isn’t holding that any aspect of Wisconsin’s prevailing-wage law is invalid. Century

Fence’s contention is that Wisconsin law allows an employer to exclude payments designated

as cash fringe from an employee’s regular rate of pay, not that Wisconsin law requires employers

to exclude such payments. Thus, even if Century Fence is correct about Wisconsin law (which

plaintiffs dispute), following federal law doesn’t require Century Fence to violate Wisconsin

law. Rather, if the court were to accept Century Fence’s view, it would mean that Wisconsin law

preempts the FLSA, which would violate the Supremacy Clause. Not surprisingly, Century

Fence cites no precedent for that result.


                                                 6
        Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 7 of 19




        The court concludes that § 207(e) applies to Wisconsin prevailing-wage projects.

Because Century Fence doesn’t dispute that it failed to comply with § 207(e), plaintiffs are

entitled to summary judgment on this claim.

               2. Davis-Bacon Act projects

        The DBA applies to certain construction contracts between an employer and the federal

government. 40 U.S.C. § 3142(a). Among other things, the DBA requires that an employee

receive a minimum wage determined by the Secretary of Labor as “the prevailing wage” for the

type of work performed in the state. Id. § 3142(b). The DBA also includes a provision for

determining an employee’s regular rate of pay. Id. § 3142(e). Although plaintiffs’ claim arises

under the FLSA rather than the DBA, the parties agree that the DBA’s definition is controlling

on the projects at issue. See id. (on DBA projects, DBA applies when “determining the overtime

pay to which a laborer or mechanic is entitled under any federal law”). See also Amaya v. Power

Design, Inc., 833 F.3d 440, 447 (4th Cir. 2016) (concluding that definition of “regular rate”

under § 3142(e) applies in the context of FLSA claims related to projects governed by the

DBA).

        Section 3142(e) sets forth two definitions for the “regular or basic hourly rate of pay.”

The default definition is “the rate computed under section 3141(2)(A) of this title.” 40 U.S.C.

§ 3142(e). But § 3142(2)(A) is simply “the basic hourly rate of pay,” so it’s a rather circular

definition.

        The second definition is more complicated, but it applies only if “the amount of

payments, contributions, or costs incurred with respect to the [employee] exceeds the

applicable prevailing wage.” Id. § 3142(e). In that situation, the “regular or basic hourly rate of

pay” is the amount of such payments, contributions, and costs “minus the greater of the


                                                7
       Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 8 of 19




amount of contributions or costs of the types described in section 3141(2)(B) of this title

actually incurred with respect to the [employee] or the amount determined under section

3141(2)(B) of this title but not actually paid.” This requires a review of § 3141(2)(B), which

has two parts:

                 (i) the rate of contribution irrevocably made by a contractor or
                 subcontractor to a trustee or to a third person under a fund, plan,
                 or program; and

                 (ii) the rate of costs to the contractor or subcontractor that may
                 be reasonably anticipated in providing benefits to laborers and
                 mechanics pursuant to an enforceable commitment to carry out a
                 financially responsible plan or program which was communicated
                 in writing to the laborers and mechanics affected.

       Only Century Fence has moved for summary judgment on this claim. Although it

devotes several pages of its brief to the DBA, its entire argument is based on an unsupported

assumption that the first definition of “regular or basic hourly rate of pay” applies. In other

words, Century Fence assumes that “the amount of payments, contributions, or costs incurred

[by Century Fence] with respect to the [employee]” does not “exceed[] the applicable prevailing

wage.” Century Fence cites no facts to support that assumption, and plaintiffs allege the

opposite, though they don’t cite evidence that directly supports their allegation either. See

Dkt. 121, at 3 (citing Dkt. 117, ¶¶ 18–21). Century Fence also assumes without explanation

that “the basic hourly rate of pay” in § 3142(A) is “the basic hourly rate of pay established by

the Secretary.” Dkt. 115, at 7–8. The court cannot grant summary judgment to Century Fence

based on unsupported assumptions, so the court will deny this part of Century Fence’s motion.

       Although the application of § 3142(e) is contingent in part on facts that the parties

have failed to provide, it is unlikely that there are truly disputed factual issues related to liability

on this claim. It would be counterproductive to send a claim to trial when it could be resolved


                                                   8
       Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 9 of 19




as a matter of law, at least on liability issues. So the court will give the parties an opportunity

to file cross motions for summary judgment on this claim, and any other unresolved claim that

can be decided as a matter of law before trial. On the claim relating to the DBA, the court

expects the parties to: (1) provide the factual basis for any legal argument, supported by

admissible evidence; (2) conduct a textual analysis of the relevant provisions of the DBA,

explaining why the language supports that side’s position; and (3) include all the arguments

that support their legal position in their opening brief.

       A problem with the summary judgment briefing in this case was that both sides moved

the target from brief to brief, raising new issues and arguments, so the parties were often talking

past each other. In the parties’ supplemental briefing, opposition briefs will be limited to

responding to the other side’s arguments. The court will set a deadline that gives the parties an

opportunity to first engage in settlement negotiations, which the court encourages.

       Unfortunately, the need for additional briefing means that the trial will need to be

postponed. So the court will strike the trial date and related deadlines, and will reset them, if

necessary, after resolving the parties’ cross motions.

B. Hours that qualify for overtime pay at prevailing rates

       During any given workweek, an employee may work on projects that are governed by

prevailing-wage laws and projects that aren’t. If such an employee perform works on a

prevailing-wage project when she has already worked more than 40 hours in a week but fewer

than 40 hours on a prevailing-wage project, what should her rate of overtime pay be?

       Consider an employee who works 30 hours on a non-prevailing-wage project and then

20 hours on a prevailing-wage project. Plaintiffs contend that such an employee is entitled

under both Wisconsin and Minnesota law to receive overtime pay on the last 10 hours of work


                                                9
      Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 10 of 19




at the prevailing-wage overtime rate. Century Fence contends that it is not required to pay

overtime at prevailing-wage rates until the employee has worked 40 hours on a prevailing-wage

project, but it doesn’t clearly explain what rate it currently pays employees in the situation

identified above. Regardless, the court concludes that plaintiffs are entitled to summary

judgment under both Wisconsin and Minnesota law.

              1. Wisconsin prevailing-wage projects

       Under Wis. Stat. §§ 66.0903(4) and 103.50(2), employees who work “in excess of the

prevailing hours of labor” must be paid “at a rate of at least 1.5 times his or her hourly basic

rate of pay.” “Prevailing hours of labor” means “10 hours per day and 40 hours per week.”

Wis. Stat. § 103.49(1)(c).

       Plaintiffs say that the definition of “prevailing hours of labor” isn’t limited to hours of

labor on a prevailing-wage project, so the employee should receive the prevailing-wage overtime

rate if she is working on a prevailing-wage project at the time she exceeds 40 hours of work,

regardless whether all of the previous 40 hours was on a prevailing-wage project. Century Fence

disagrees, saying that the definition of “prevailing hours of labor” must be construed in

conjunction with § 103.50(2), which states that the prevailing wage must be paid to a “person

performing the work described in sub. (2m).” Section 103.50(2m), in turn, describes the

projects covered by the prevailing-wage law.

       The court agrees with Century Fence that different provisions of the prevailing-wage

law should be construed together. See Voice of Wisconsin Rapids, LLC v. Wisconsin Rapids Pub.

Sch. Dist., 2015 WI App 53, ¶ 9, 364 Wis. 2d 429, 437, 867 N.W.2d 825, 828 (“[W]e read

the text as part of a whole; in relation to the language of surrounding or closely-related




                                               10
      Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 11 of 19




statutes.” (internal quotation marks omitted)). But doing so doesn’t support Century Fence’s

position.

       Section 103.50(2) makes it clear that an employee isn’t entitled to the prevailing wage

unless she is working on a prevailing-wage project at that time. But plaintiffs aren’t contending

otherwise. Under their interpretation, employees will receive the prevailing-wage overtime rate

only when they are working on a prevailing-wage project. For example, if an employee works

40 hours on a prevailing-wage project, and then 10 more hours on a non-prevailing-wage

project, the employee will receive the non-prevailing-wage overtime rate.

       But § 103.50 says nothing about the type of work that the employee must perform

while accumulating 40 “prevailing hours of labor.” And, as plaintiffs point out, the definition

of “prevailing hours of labor” doesn’t include such a qualifier either, so the court declines to

read one in. This conclusion is consistent with Bakkestuen v. Lepke Holdings LLC, 2019 WI App

15, ¶ 25, 386 Wis. 2d 351, 927 N.W.2d 157 (nonprecedential), in which the court of appeals

upheld the circuit court’s determination that the Wisconsin prevailing-wage law required the

employer to pay an employee the prevailing-wage overtime rate if the employee worked more

than 40 hours, regardless whether the employee had worked more than 40 hours on a

prevailing-wage project.

       Century Fence identifies no alternative interpretation that is consistent with the

relevant statutes. It says that an employer may calculate the overtime rate in this situation by

“applying either the averaging/blended rate method or the rate in effect method.” Dkt. 124, at

15. Century Fence doesn’t clearly explain what it means by this or how its approach would

work in practice. In any event, it provides no support for its view, either in the statute or in

case law. So the court concludes that plaintiffs are entitled to summary judgment on this claim.


                                               11
      Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 12 of 19




               2. Minnesota prevailing-wage projects

       Under Minn. Stat. § 177.44 subd. 1, an employee “doing or contracting to do all or

part of the work [on a prevailing-wage project] may not be permitted or required to work longer

than the prevailing hours of labor unless the [employee] is paid for all hours in excess of the

prevailing hours at a rate of at least 1-1/2 times the hourly basic rate of pay of the [employee].”

Under Minn. Stat. § 177.42 subd. 4, “[t]he prevailing hours of labor may not be more than

eight hours per day or more than 40 hours per week.”

       Again, the court agrees with plaintiffs that the plain language of the prevailing-wage law

doesn’t require that all of an employee’s 40 hours come from work on a prevailing-wage project.

Century Fence points out that § 177.44 applies only to employees working on a prevailing-

wage project, but this is the same argument that Century Fence raised in the context of the

Wisconsin prevailing-wage law, and it fails for the same reason. Plaintiffs are asking for

overtime at prevailing-wage rates only when they are working on a prevailing-wage project, and

§ 177.44 doesn’t impose limitations on the type of work that an employee must perform before

she exceeds 40 hours. So plaintiffs are entitled to summary judgment on this claim.

C. Offsets for premium pay

       Century Fence pays its employees at the overtime rate if they work more than eight

hours in a day, even when the law doesn’t require it, a practice it calls “premium pay.” But if

an employee works more than 40 hours in a week, Century Fence takes credit for any premium

pay when calculating overtime hours. 3


3
 Neither side included a proposed finding of fact about the precise language of Century Fence’s
premium pay policy, and it doesn’t appear that either side filed a copy of it. But plaintiffs quote
the policy in their brief: “All hours worked over 8 per day must be paid at overtime rates, but
any hours paid at overtime rates are excluded when determining whether the employee reached
40 hours worked for the week.” Dkt. 111, at 26. Century Fence doesn’t dispute this language
                                                12
       Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 13 of 19




        For example, if an employee worked ten hours a day, Monday through Thursday, she

would qualify for eight hours of premium pay at the time-and-a-half rate (two hours each day).

But if she worked an additional ten hours on Friday, the first eight hours wouldn’t qualify as

overtime hours, even though the employee had already exceeded 40 hours. The employee

would receive a total of ten hours of time-and-a-half pay for the week (eight hours of premium

pay and two hours of overtime pay).

        Plaintiffs contend that Century Fence’s offsets violate both Wisconsin and Minnesota

law. Specifically, they say that an employee in the above situation should receive eight hours

of premium pay as well as ten hours of overtime pay, for a total of 18 hours at the overtime

rate. Both sides move for summary judgment on these claims.

                1. Wisconsin claim

        Plaintiffs rely on Wis. Stat. §§ 66.0903(4)(a) and 103.50(2), which require that

employees be “paid for all hours worked in excess of the prevailing hours of labor at a rate of

at least 1.5 times” their “hourly basic rate of pay.” 4 The court agrees with plaintiffs that

Century Fence’s policy violates these laws.

        The key phrase is “all hours.” Under the terms of the premium-pay policy, employees

are not paid overtime rates for hours worked in excess of 40 until those hours also exceed the

number of hours for which the employee received premium pay. In the example above, Century

Fence would pay hours 41 through 48 at the regular rate of pay rather than the overtime rate.



in its reply brief.
4
  Plaintiffs complicate this issue unnecessarily by adding a confusing argument about how
Century Fence’s policy interacts with Wis. Stat. § 109.03. See Dkt. 111, at 26–27. Because this
claim can be resolved in a much more straightforward manner, it isn’t necessary to consider
plaintiffs’ § 109.03 argument.

                                              13
      Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 14 of 19




Century Fence points to no statutory authority for doing that. The Wisconsin prevailing-wage

law does not include a provision similar to 29 U.S.C. § 207(e)(5) and (h)(2), under which

certain types of “extra compensation” are “creditable toward overtime compensation.” So

although Century Fence isn’t required under Wisconsin law to give its employees premium pay

for working more than eight hours in a day, its decision to provide that premium pay doesn’t

excuse its obligation under Wisconsin law to pay its employees at the overtime rate for all hours

worked in excess of 40.

               2. Minnesota claim

       Plaintiffs’ argument under Minnesota law is similar to its argument under Wisconsin

law. Plaintiffs cite Minn. Stat. § 177.44 subd. 1, which requires that employees be “paid for all

hours in excess of the prevailing hours at a rate of at least 1-1/2 times the hourly basic rate of

pay.” This statute is worded almost identically to §§ 66.0903(4)(a) and 103.50(2), and

Century Fence points to no Minnesota statute that allows employers to take credit for extra

compensation provided for earlier hours worked when calculating overtime pay.

       As plaintiffs point out, the Minnesota Supreme Court addressed a similar issue in Matter

of Minnesota Living Assistance, Inc., 934 N.W.2d 300 (Minn. 2019). The employer in that case

paid its employees using a split-day plan, meaning that the first 5.5 scheduled hours of each

16-hour workday were paid at one rate of pay and the remaining 10.5 scheduled hours were

paid at 1.5 times that rate. Id. at 301. The employer used the same plan even after an employee

had worked more than 48 hours, which is the state statutory threshold for receiving overtime

pay, or 1.5 times the regular rate. Minn. Stat. § 177.25 subd. 1.

       Similar to Century Fence, the employer in Minnesota Living Assistance contended that it

was permitted under § 177.25 to “pay[] employees time-and-a-half before an employee has


                                               14
      Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 15 of 19




worked more than 48 hours and then credit[] those payments toward the payments it would

otherwise be required to pay.” 934 N.W.2d at 304. The court rejected this argument, holding

that § 177.25 subd. 1 “requires employers to pay their employees at least time-and-a-half wages

for all hours worked after the first 48 hours of a given workweek, regardless of whether the

employee received time-and-a-half compensation during the first 48 hours of employment in

that workweek.” The court relied on the plain language of the statute, which requires payment

at overtimes rates when an employee works “in excess of” 48 hours. Minnesota Living Assistance,

934 N.W.2d at 304. The court also noted that the statute includes no language authorizing an

employer to credit payments made to employees for their first 48 hours of work toward

payments made for work in excess of 48 hours. Id. at 305.

       Century Fence says that Minnesota Living Assistance is distinguishable because it involved

an interpretation of Minnesota’s general wage-and-hour law rather than the Minnesota

prevailing-wage law and because Century Fence’s “premium pay” policy is different from the

split-day plan at issue in the other case. But neither distinction is meaningful. Both § 177.25

subd. 1 and § 177.44 subd. 1 require payment at overtime rates when the employer works in

“excess of” a certain number of hours, and neither statute authorizes an employer to use pay

earned for previous hours as a “credit” towards overtime pay. Century Fence says that a “split-

day” plan doesn’t involve paying a premium for true “overtime work” like Century Fence’s

policy does. But even if that’s true, it’s irrelevant to the reasoning of Minnesota Living Assistance.

The important point is that an employer must pay its employees at overtime rates for all hours

worked in excess of the relevant threshold, without regard to the rate that the employer paid

for work before the employee reached that threshold. Century Fence’s policy violates § 177.44

subd. 1, so plaintiffs are entitled to summary judgment on this claim.


                                                 15
      Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 16 of 19




D. Method of calculating the overtime rate for employees who work at multiple jobs
   with different rates

       Century Fence pays its employees different rates for different kinds of work. For

example, work at the job site is compensated at a higher rate than travel between sites. When

an employee who performs more than one type of job works more than 40 hours in a week, at

what rate should her overtime be calculated? Before July 10, 2017, Century Fence, calculated

the employee’s overtime rate based on the lowest-paying job she performed that day. Since July

10, 2017, Century Fence has paid overtime based on the regular rate of pay of whatever job

the employee is performing at the time she is accumulating overtime pay. This is called the

“rate in effect” method of calculation.

       Plaintiffs contend that both of Century Fence’s methods of calculation are unlawful

under the FLSA. Century Fence concedes that the method it used before July 10, 2017, violates

the FLSA, Dkt. 115, at 16, and it doesn’t oppose plaintiffs’ summary judgment motion on that

issue. Dkt. 124, at 3. But it contends that the rate-in-effect method is lawful and that it

properly used that method of pay.

       The rate-in-effect method is addressed in § 207(g)(2), and it applies to “an employee

performing two or more kinds of work for which different hourly or piece rates have been

established.” In that situation, the employer may use the rate-in-effect method to calculate the

overtime rate if the employer meets three other requirements:

       (1) the employee and employer have an agreement to use the rate-in-effect method;

       (2) “the employee’s average hourly earnings for the workweek exclusive of [certain]
           payments described [elsewhere in the section] are not less than the minimum
           hourly rate required by applicable law”; and

       (3) “extra overtime compensation is properly computed and paid on other forms of
           additional pay required to be included in computing the regular rate.”


                                              16
      Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 17 of 19




29 U.S.C. § 207(g).

       The FLSA itself doesn’t explain how to calculate overtime for an employee working at

multiple hourly rates if the employer doesn’t meet these requirements, but the regulations say

that the employer must use a weighted average of the employee’s different rates. See 29 C.F.R.

§ 778.115; see also Gorman v. Consol. Edison Corp., 488 F.3d 586, 596 (2d Cir. 2007) (“[T]he

weighted average method of determining the regular rate [is] properly calculated by adding all

of the wages payable for the hours worked at the applicable shift rates and dividing by the total

number of hours worked.”). The parties appear to accept the weighted average method as the

appropriate alternative.

       Plaintiffs raise only one issue under § 207(g)(2) in their motion for summary judgment,

which is that Century Fence isn’t entitled to use the rate-in-effect method for either Wisconsin

projects (both prevailing wage and non-prevailing wage) or DBA projects because it violated

requirement (3) above by excluding payments designated as cash fringe from the regular rate

when calculating overtime. Century Fence doesn’t deny that it is prohibited from using the

rate-in-effect method if it erred in excluding payments designated as cash fringe from the

regular rate. The court has concluded that Century Fence did err in the context of employees

working on Wisconsin projects, so the court will grant plaintiffs’ motion for summary judgment

on those claims. The claim regarding cash fringe payments on DBA projects remains

unresolved, so the court will defer a decision on the question whether Century Fence was

entitled to use the rate-in-effect for employees working on DBA projects.

E. Drive time and the motor carrier exemption

       Plaintiffs seek summary judgment on two other issues, contending that: (1) paid travel

time of Century Fence’s employees qualifies as hours worked under the FLSA; and (2) the

                                               17
      Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 18 of 19




motor carrier exemptions under the FLSA, Wisconsin law, and Minnesota law do not apply to

this case. But Century Fence denies that it has ever asserted either issue, and plaintiffs cite no

evidence to the contrary. So the court will deny this aspect of plaintiffs’ motion as moot.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiffs’ motion for leave to file a surreply brief, Dkt. 128, is GRANTED.

       2. Plaintiffs’ motion for partial summary judgment, Dkt. 110, is GRANTED in part
          and DENIED in part. The motion is GRANTED on the following issues and
          DENIED in all other respects:

                  a. Defendant Century Fence violated the FLSA by excluding payments
                     designated as cash fringe from the overtime rate on Wisconsin prevailing-
                     wage projects and Wisconsin non-prevailing-wage projects.

                  b. Century Fence violated the Wisconsin prevailing-wage law by failing to
                     compensate employees working on prevailing-wage projects at prevailing-
                     wage overtime rates when they worked more than 40 hours in a
                     workweek, but fewer than 40 hours on a prevailing-wage project.

                  c. Century Fence violated the Minnesota prevailing-wage law by failing to
                     compensate employees working on prevailing-wage projects at prevailing-
                     wage overtime rates when they worked more than 40 hours in a
                     workweek, but fewer than 40 hours on a prevailing-wage project.

                  d. Century Fence violated the Wisconsin prevailing-wage law by taking
                     credit for “premium pay” when it calculated the pay rate for hours
                     worked in excess of 40 on prevailing-wage projects.

                  e. Century Fence violated the Minnesota prevailing-wage law by taking
                     credit for “premium pay” when it calculated the pay rate for hours
                     worked in excess of 40 on prevailing-wage projects.

                  f.   Century Fence violated the FLSA by using an employee’s lowest paying
                       job to calculate the overtime rate when an employee worked multiple
                       jobs at different rates.

                  g. Century Fence violated the FLSA by using the rate-in-effect method for
                     calculating overtime for Wisconsin prevailing-wage projects and
                     Wisconsin non-prevailing-wage projects.

                                               18
Case: 3:18-cv-00315-jdp Document #: 139 Filed: 03/22/21 Page 19 of 19




3. Century Fence’s motion for partial summary judgment, Dkt. 114, is DENIED.

4. The parties may have until April 30, 2021, to file cross motions for summary
   judgment on plaintiffs’ claims relating to overtime pay on Davis-Bacon Act projects,
   and any other unresolved claim that can be decided as a matter of law before trial.
   Each side may have until May 14, 2021, to file a response. No replies.

5. The trial date and all other related deadlines are STRUCK. The court will reset the
   schedule after resolving the parties’ supplemental cross motions for summary
   judgment.

Entered March 22, 2021.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                      19
